Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-8 are allowable.
	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1, and at least in part, because independent claim 1, recites the limitations: “… the withdrawing structure comprises: a fixed seat; two movable seats, installed on both sides of the fixed seat, and limited to move in the withdrawing direction only… the two movable seats having a pushing portion separately for abutting against the mainboard; and two pushing members, corresponsively pivoted at one of the movable seats, and each pushing member having a head provided for operators to push and a tail abutting against the fixed seat, and a through hole being formed on the fixed seat and configured to be corresponsive to each respective pushing member, and the tail of each pushing member passing and extending into the corresponding through hole, and each head being pushed to pivot each tail, and each tail abuts against a front side of the corresponding through hole, and each movable seat being pushed in a retreat distance along the withdrawing direction relative to the fixed seat when each movable seat is pivoted at each tail, so as to detach the mainboard from the slot by pushing each pushing portion”.
 
2.	The closest references to the present invention are believed to be as follows:
Li US2010/0279531 discloses a labor-saving mainboard withdrawing structure (see fig.1-7) for electronic devices ([0002]), configured to be corresponsive to a slot (15), for withdrawing a mainboard (4; [0017] & [0019]) out from the slot in a withdrawing direction (see fig.4-7), characterized in that the withdrawing structure comprises: a fixed seat (14); two movable seats (31), installed on both sides of the fixed seat (see fig.2; [0019]-[0020]), and having a space defined between the two movable seats for installing the mainboard (see fig.2-4), a rail track (131) formed on an opposite side and extending along the withdrawing direction for slidably inserting the mainboard (see fig.2-4; [0019]), and two pushing members (320), corresponsively pivoted at one of the movable seats (see fig.6-7), and each pushing member having a head provided for operators to push and a tail abutting against the fixed seat (see fig.2, 6-7), and a through hole (145) being formed on the fixed seat and configured to be corresponsive to each respective pushing member (see fig.6-7), and the tail of each pushing member passing and extending into the corresponding through hole (see fig.6-7), and each head being pushed to pivot each tail (see fig.6-7; [0022]-[0023]), and each tail abuts against a front side of the corresponding through hole (see fig.6-7), and each movable seat being pushed in a retreat distance along the withdrawing direction relative to the fixed seat when each movable seat is pivoted at each tail (see fig.6-7; [0022]-[0023]), 

Shen et al. US2014/0170875 discloses a card edge connector comprising an elongated insulative housing and a plurality of terminals retained in the housing. The elongated insulative housing having a central slot for insertion of a daughter card and a pair of end portions located on opposite sides of the central slot respectively. Said terminals protruding into the central slot for mating with the daughter card and at least one lock mechanism pivoted on the end portion for locking with the daughter card. The card edge connector further comprises a metal member located on the end portion of the insulative for electrically connecting to the daughter card.
Fang US2007/0258224 discloses An ATCA locking lever mounting structure installed in a motherboard blade formed of a motherboard and a face panel and inserted into a machine case of a server system is disclosed to include a grounding plate fixedly provided at the motherboard near a through hole on the face panel, and a locking lever pivoted to a pivot device at the motherboard and turnable about the pivot device between the locking position where the locking lever locks the motherboard blade to the machine case of the server system and connects the grounding plate to the machine case to have the motherboard be grounded, and the unlocking position where the motherboard blade is unlocked from the machine case.
3.	None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.
	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL A MATEY/Examiner, Art Unit 2835